14‐1469‐cv 
Ya‐Chen Chen v. City University of New York, et al. 


                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                                
                                       August Term 2014 
 
                  (Argued: March 25, 2015                   Decided: October 28, 2015) 
                                                  
                                          No. 14‐1469‐cv 
                                                  
                               –––––––––––––––––––––––––––––––––––– 
 
                                     YA‐CHEN CHEN, 
                                                  
                                    Plaintiff‐Appellant, 
                                                  
                                               ‐v.‐ 
                                                  
  THE CITY UNIVERSITY OF NEW YORK, ROBERT PAASWELL, Individual and Official 
 Capacity, BETH LESEN, Individual and Official Capacity, RICHARD F. CALICHMAN, 
  Individual and Official Capacity, GERALDINE MURPHY, Individual and Official 
                                          Capacity, 
                                                  
                                   Defendants‐Appellees. 
                                                  
                        –––––––––––––––––––––––––––––––––––– 
 
Before: Winter, Livingston, and Chin, Circuit Judges. 
 
       Plaintiff‐Appellant Ya‐Chen Chen brought suit against the City University 
of New York (“CUNY”) and four of its employees (the “Individual Defendants”) 
in  the  United  States  District  Court  for  the  Southern  District  of  New  York 
(Abrams,  J.).    She  argued,  inter  alia,  that  CUNY  violated  Title  VII  of  the  Civil 
Rights Act of 1964, 42 U.S.C. § 2000‐e et seq., and that the Individual Defendants 
violated the Equal Protection Clause of the Fourteenth Amendment and the New 

                                                       1	
	
York  City  Human  Rights  Law  (“NYCHRL”),  N.Y.  City  Admin.  Code  §  8‐107, 
because  they  discriminated  against  her  on  the  basis  of  her  gender,  race,  and 
national  origin,  and  retaliated  against  her  for  a  complaint  that  she  filed  against 
several  of  the  Individual  Defendants.    Following  discovery,  the  district  court 
granted  summary  judgment  to  CUNY  and  the  Individual  Defendants  on  all  of 
Chen’s claims.  We conclude that the district court correctly decided that, based 
on the evidence presented, no reasonable jury could find that either CUNY’s or 
the  Individual  Defendants’  actions  were  motivated,  even  in  part,  by  a  desire  to 
discriminate or retaliate against Chen.  Accordingly, the judgment of the district 
court is AFFIRMED. 
 
Judge CHIN concurs in part and dissents in part in a separate opinion. 
 
FOR PLAINTIFF‐APPELLANT:                  MATTHEW  S.  PORGES,  Law  Office  of 
                                          Matthew S. Porges, Esq., Brooklyn, NY. 
 
FOR DEFENDANTS‐APPELLANTS:                DAVID  LAWRENCE  III,  Assistant  Solicitor 
                                          General,  Barbara  D.  Underwood,  Solicitor 
                                          General,  Michael  S.  Belohlavek,  Senior 
                                          Counsel,  for  Eric  T.  Schneiderman, 
                                          Attorney General of the State of New York, 
                                          New York, NY. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 
 
       Beginning in September 2007, Plaintiff‐Appellant Ya‐Chen Chen served as 

an assistant professor of Asian Studies in the Department of Foreign Languages 

and Literatures at the City College of New York (“CCNY”), a school in the City 

University of New York (“CUNY”) system.  She also acted as Interim Director of 

the Asian Studies program during the 2008‐2009 academic year.  As that school 

year drew to a close, Chen had a negative encounter with a student.  Members of 

                                              2	
	
the  administration  —  including  Defendants‐Appellants  Beth  Lesen,  Richard  F. 

Calichman, and Geraldine Murphy — informed Chen that, in their view, she had 

handled the incident inappropriately.  Chen disagreed with this assessment and 

expressed  her  opinion  to  those  administrators.    In  July  2009,  CCNY  informed 

Chen that she would not be reassigned to a second year as Interim Director of the 

Asian  Studies  program.    Several  months  later,  CCNY’s  Department  of  Foreign 

Languages  and  Literatures  undertook  its  annual  review  of  assistant  professors, 

who must be reappointed each year until they receive tenure.  The Department 

decided  against  reappointing  Chen  for  the  2010‐2011  academic  year.  Chen 

unsuccessfully  appealed  this  decision  through  two  stages  of  administrative 

review, and finally to CCNY’s President, Defendant‐Appellant Robert Paaswell. 

       Following  her  appeals,  Chen  filed  suit  against  CUNY,  Calichman,  Lesen, 

Murphy,  and  Paaswell  in  the  United  States  District  Court  for  the  Southern 

District  of  New  York  (Abrams,  J.).    She  argued  that  CUNY  violated  Title  VII  of 

the  Civil  Rights  Act  of  1964,  42  U.S.C.  §  2000‐e  et  seq.,  and  that  the  individual 

defendants violated the Equal Protection Clause and the New York City Human 

Rights  Law  (“NYCHRL”),  N.Y.  City  Admin.  Code  §  8‐107,  because  they 

discriminated against Chen on the basis of her race, gender, and national origin, 



                                               3	
	
and  retaliated  against  her  for  an  internal  complaint  that  she  filed  against 

Calichman, Lesen, and Murphy in August 2009.  Following discovery, the district 

court granted summary judgment to the defendants on all of Chen’s claims.  We 

agree with the district court’s decision, and therefore affirm. 

                                   BACKGROUND 

A. Factual Background 

      1. Chen’s Employment at CCNY 

      CCNY  is  the  flagship  institution  in  the  CUNY  system.    To  identify  and 

attract  talented  educators  and  scholars,  the  College  hires  them  as  assistant 

professors  —  a  tenure‐track  position  subject  to  annual  review  and  renewal.  

Every year, an executive committee in each of CCNY’s departments evaluates the 

assistant  professors  under  its  jurisdiction  before  deciding  whether  to  reappoint 

them.    The  committees  consider  the  candidates’  “teaching  effectiveness,” 

“scholarly and professional growth,” “service” to the public and the institution, 

J.A.  180,  and  whether  candidates  demonstrate  “satisfactory  qualities  of 

personality and character . . . and [a] willingness to cooperate with others for the 

good of the institution.”  J.A. 166.  As assistant professors move closer to tenure, 




                                            4	
	
the  evaluations  become  “progressively  rigorous  .  .  .  to  reflect  the  greater 

expectations of more experienced faculty members.”  J.A. 181. 

      In  September  2007,  Chen  secured  a  position  as  an  assistant  professor  of 

Asian  Studies  in  CCNY’s  Department  of  Foreign  Languages  and  Literatures.  

Chen, a Taiwanese woman, is a scholar in the fields of East Asian languages and 

cultures, Chinese comparative literatures, and women’s and gender studies.  She 

holds  degrees  from  the  National  Sun  Yat‐sen  University  in  Taiwan,  Columbia 

University,  and  Purdue  University,  and  has  published  three  books  and  over 

twenty articles in academic journals. 

      During the 2007‐2008 school year, Chen taught two Chinese courses in the 

fall, worked on two books and several academic articles, and undertook several 

projects within the Asian Studies program.  In Chen’s annual evaluation, Richard 

F. Calichman, the Chair of the Department of Foreign Languages and Literatures, 

recorded his impression of Chen’s first year at CCNY in a  memorandum dated 

June  2,  2008.    He  noted  that  Chen  was  a  “committed  teacher  and  scholar”  who 

had done “everything that was asked of her in terms of department service.”  J.A. 

185.    Calichman,  however,  had  also  “received  several  faculty  complaints 

regarding what some perceive[d] as her overaggressiveness and lack of tact.”  Id.  



                                            5	
	
These “complaints were voiced primarily in the fall semester,” Calichman noted, 

“suggesting that Prof. Chen has since improved her relations with other faculty 

in the department.” Id.  Nonetheless, Calichman stated that he would “continue 

to  monitor  th[e]  situation.”    Id.    Chen  was  reappointed  for  the  2008‐2009 

academic year. 

      This  academic  year  proved  to  be  a  fateful  one  for  the  Plaintiff‐Appellant.  

Heading  into  the  year,  the  President  of  CCNY  appointed  Chen  as  the  Interim 

Director  of  the  Asian  Studies  program.    In  addition  to  this  role,  Chen  was 

scheduled  to  teach  one  of  two  introductory  Chinese  courses  offered  by  the 

Department  of  Foreign  Languages  and  Literatures  during  the  spring.    Spring 

semester  began  on  January  28,  2009.    That  morning,  Chen  met  a  middle‐aged 

male  student  (the  “Student”)  who  had  registered  for  her  Chinese  course.    The 

Student’s “persistent demands for [Chen’s] time and attention,” in Chen’s words, 

quickly became a problem.  J.A. 60. 

      On  that  first day  of  classes,  the  Student,  who  had  earlier written  Chen  to 

express his interest in taking her class, appeared at Chen’s office for office hours 

and stayed there for about two hours until class began.  He then attended class 

and,  when  the  instructional  period  ended,  waited  for  Chen  before  leaving  the 



                                            6	
	
classroom.  As Chen left, he followed her out the door, “talking with” her as she 

went  from  the  classroom  back  to  her  office.    J.A.  476.    The  Student  engaged  in 

similar behavior on two subsequent class days.  Chen found his conduct strange, 

and  she  reports  that  she  grew  increasingly  apprehensive  on  account  of  his 

behavior  in  these  encounters.    In  an  effort  to  show  the  Student  that  he  was 

spending too much time in her office, Chen pointed out that “other people” had 

been waiting to speak with her “for more than ten minutes or fifteen minutes.”  

J.A. 480.  She did not, however, tell him that he made her feel afraid or that she 

felt he was acting inappropriately. 

       After these three classes, Chen approached Calichman about the Student, 

described the situation, and asked that the Student be transferred out of her class.  

Chen  says  that  Calichman  “gave  [her]  verbal  support”  and  “immediately 

approved  to  transfer”  the  Student  to  the  other  introductory  Chinese  course, 

effective February 5.  J.A. 481.  The Student appeared in the Asian Studies office 

shortly  before  Chen’s  scheduled  classes  on  six  subsequent  days  between 

February  5  and  March  5.    When  he  tried  to  speak  with  her  on  at  least  one 

occasion,  Chen  “just  [said]  hi  and  then  immediately  continue[d]  to  [her] 




                                              7	
	
classroom.”  J.A. 484.  These encounters stopped, however, in early March, and 

Chen thereafter had no contact with the Student for about two months.   

       At that point, at the end of April, Chen began to focus on class enrollment 

for  the  fall  semester  of  2009.    Chen  knew  that  she  would  be  teaching  the  only 

upper‐level  Chinese  course  in  the  fall  and  she  asked  the  other  introductory 

Chinese  professor  about  which  students  planned  to  continue  with  Chinese 

studies.    The  professor  told  her  that  the  Student  intended  to  register  for  the 

upper‐level course.  Concerned about dealing with the Student again, Chen sent 

Calichman an email explaining the situation.  Calichman forwarded her message 

to John Reynolds, the Dean of CCNY’s Humanities Division, who asked Deputy 

Dean  Geraldine  Murphy  to  meet  with  Chen  about  the  situation.    Murphy  met 

with  Chen  on  May  6,  2009  and,  after  Chen  informed  her  that  the  Student  was 

neither physically nor sexually threatening, directed Chen to speak with CCNY’s 

Director  for  Students  with  Disabilities,  Beth  Lesen,  who  “regularly  teaches 

courses on dealing with difficult students.” J.A. 219. 

        The  next  day,  Chen  met  with  Lesen.    Chen  recalled  that  Lesen  was 

“understanding  and  supportive,”  and  provided  examples  of  how  Chen  could 

“set  up  boundaries  with  the  student”  if  he  joined  her  class  —  for  instance,  by 



                                             8	
	
informing  him  that  he  might  “consider  finding  a  tutor”  so  as  to  benefit  from 

more individualized instruction than she could provide, or by reserving portions 

of  her  office  hours  for  other  students.    J.A.  501‐02.    Shortly  after  the  meeting, 

Lesen  sent  Chen  a  follow‐up  email  asking  her  to  “let  me  know  how  things  go 

with that student,” and assuring her that, “if the situation does not improve after 

you  have  created  some  boundaries  .  .  .  I  will  be  able  to  step  in  and  assist  you 

further. Definitely keep me posted.”  J.A. 442. 

       Chen  “assumed”  that  this  email  was  an  instruction  to  meet  with  the 

Student immediately.1  J.A. 325.  As a result, she arranged for a meeting between 

herself, the Student, and the Student’s introductory Chinese professor, Chih‐ping 

Ma, on May 13, 2009.  At the meeting, Chen presented the Student with a form 

entitled “Ya‐chen Chen’s Written Document for [the Student’s] Confirmation of 

Understanding,” which read: 

       According to Dr. Beth Lesen’s opinion, I am writing down the rules 
       for  [the  Student’s]  Participation  in  my  CHIN  225  class  in  fall  2009.  
       Professor Chih‐ping Ma is the witness. 


																																																								
1 Chen  never  testified  that  Lesen  instructed  her  to  immediately  meet  with  the  Student 

during  Chen  and  Lesen’s  meeting.  Instead,  Chen’s  deposition  clearly  states  that  Chen 
assumed such a directive (for an immediate meeting) from the follow‐up email. Contrary 
to  the  assertion  in  Chen’s  brief  on  appeal,  moreover,  that  the  “e‐mail  suggested  that 
Chen ‘set up boundaries’ before the end of the semester,’” Appellant’s Br. at 10 (emphasis 
added), the email includes no such suggestion. 
                                                9	
	
        Chinese  tutor  as  the  front  line  for  academic  questions  or  learning 
        problems 
        Maximum use of my office hours: five to ten minutes every week 
        Do not block the doorways of classrooms or offices 
        Keep an appropriate distance from professors and classmates 
        Class  matters  should  be  first  brought  to  the  instructor,  not 
        administrative heads 
        Harmony with classmates and respect for the instructor 
        Do not rush the instructor before the class starts 
        The instructor reserves the right to take actions against unpredicted 
        or uncomfortable situations 
                 
J.A.  193.    She  requested  that  the  Student  sign  it.    He  refused  and  immediately 

went to Lesen, expressing hurt and confusion and asking “why [Chen] had never 

told him that he was doing something she didn’t like.”  J.A. 189. 

       Chen  appeared  at  Lesen’s  office  later  that  day  with  the  intention  of 

informing  Lesen  that  the  Student  had  refused  to  accept  the  boundaries  she  set.  

According  to  Chen,  Lesen  reacted  by  faulting  Chen  for  not  “us[ing]  stronger 

words  to  confront  the  student.”    J.A.  509.    To  demonstrate  what  Chen  should 

have  done,  Lesen  “yelled  very  loudly  at  [her]  and  asked  [her]  to  repeat  a  very, 

very simple English word, stop . . . maybe six or eight times.”   J.A. 509.  Chen 

also  claims  that  Lesen  “indicat[ed]  that  [the  Student]  never  harassed”  her  and 

that everything was in Chen’s “imagination.”  J.A. 335. 




                                             10	
	
      Lesen  presented  a  different  version  of  events  in  an  email  to  Calichman, 

Murphy, and Reynolds dated two days later.  Describing the encounter as “one 

of  the  most  frustrating  meetings  I  have  ever  had  with  a  professor,”  Lesen 

reported telling Chen “that she should not have sought the student out when he 

is not currently in any of her classes . . . , may not create any preconditions for 

registration  .  .  .  ,  [and]  must  communicate  requests  and  allow  students 

opportunities to change their behavior.”  J.A. 189.  Lesen added that Chen “spent 

hours  (literally)  refusing  to  accept  any  responsibility  for  her  own  actions, 

asserting that the student had done unacceptable things and should have ‘gotten 

the  message’  that  she  was  uncomfortable  though  she  never  once  actually  told 

him.”  J.A. 189.  Lesen also asserted that Chen “showed less than no concern for 

the student” and also “made clear that she does not have time in her schedule for 

students who require more attention than she is willing to provide, even if they 

seek that time during her office hours.”  Id. 

      After  receiving  Lesen’s  email,  Calichman  scheduled  a  meeting  between 

himself,  Chen,  and  Murphy  to  be  held  on  May  20,  2009.    Chen  says  that 

Calichman did not give her a clear sense of what the meeting would cover, but it 

soon  became  clear  that  Calichman  and  Murphy  wanted  to  discuss  the  incident 



                                          11	
	
with  the  Student.    Chen  reports  that  both  Calichman  and  Murphy  adopted 

Lesen’s view of the situation, blaming Chen for not “stop[ping] the student with 

clear  and  stronger  words.”    J.A.  514.    Calichman  also  presented  Chen  with  a 

memo that, in his view, summarized the meeting.  The memo states that he and 

Murphy  advised  Chen  that  it  “is  inappropriate  to  intervene  with  students  who 

are  not  currently  in  one’s  class,”  “to  recruit  other  professors  for  help  in  such 

intervention,”  “to  present  and  pressure  [students]  into  signing  a  contract‐like 

document listing certain conditions that must be satisfied in order for students to 

enroll in [a] course,” and “to conduct what is, in effect, a smear campaign against 

[a] student[].”2  J.A. 195.  Chen signed this memo to confirm that she had read it 

and noted that she would write her own summary of the events. 

       The next day, Calichman again met with Chen to present his evaluation of 

her  performance  during  the  2008‐2009  academic  year.    As  in  his  evaluation  for 

the  2007‐2008  year,  Calichman  praised  Chen’s  “fine  teaching  record”  and  her 

“productivity  as  a  scholar,”  noting  that  Chen  received  strong  teaching  reviews, 

published new scholarship, and presented at several conferences.  J.A. 202.  But 




																																																								
2 The  record  is  undisputed  that  in  the  context  of  the  May  13  incident,  Chen  contacted 

other professors requesting information about the Student. 
                                                12	
	
“[r]egarding the matter of collegiality,” he felt that Chen “still ha[d] considerable 

room for improvement.”  Id.  He explained: 

        My  remarks  in  last  year’s  evaluation  touched  upon  her 
        overaggresiveness  and  lack  of  tact,  as  perceived  by  several  of  her 
        colleagues.    Comments  of  this  nature  have  continued,  despite  my 
        attempts  to  provide  guidance  throughout  the  school  year  .  .  .  .  
        Specifically, several faculty members in Asian Studies have come to 
        my  office  to  complain  of  her  conduct,  specifically  mentioning  that 
        they found Prof. Chen unreasonably defensive and difficult to work 
        with.  In addition, a disturbing incident took place earlier this month 
        in  which  Prof.  Chen  acted  inappropriately  toward  a  student  with 
        whom she had problems . . . . 
         
Id.3   The  evaluation  then  described  Chen’s  encounter  with  the  Student,  Lesen’s 

report  of  Chen’s  “unwillingness  to  claim  responsibility  for  her  inappropriate 

conduct,” and the May 20 meeting between Chen, Calichman, and Murphy.  Id. 

       2. CCNY’s Employment Decisions 

       The end of the 2008‐2009 school year marked the beginning of an uncertain 

time  for  Chen.    Because  her  position  as  Interim  Director  of  the  Asian  Studies 

program  was  a  one‐year  appointment,  she  would  learn  over  the  summer 

whether  she  would  be  offered  a  second  term  on  the  job.    Similarly,  although 
																																																								
3 As an example of other complaints that Calichman received about Chen, Defendants‐

Appellees  submitted  an  email  from  Reynolds  to  Calichman  in  which  Reynolds  wrote 
that  “Chen  needs  to  torque‐down  a  bit[,]”  in  connection  with  her  role  as  Interim 
Director  of  the  Asian  Studies  program,  and  that  “[s]he  hasn’t  been  appointed  to  the 
federal  bench.”    J.A.  207.    Reynolds  expressed  concern  that  Chen  was  “going  to  wear 
out Geraldine [Murphy], who’s pretty patient.”  J.A. 207. 
                                               13	
	
Chen  had  already  been  reappointed  as  an  assistant  professor  for  the  2009‐2010 

school  year,  the  Executive  Committee  of  the  Department  of  Foreign  Languages 

and Literatures was scheduled to reconvene in fall 2009 to determine whether to 

offer employment to its assistant professors for the 2010‐2011 academic year. 

      On July 7, 2009 — a little more than a month after Calichman’s evaluation 

— CCNY’s then‐President, Gregory H. Williams, wrote Chen to thank her for her 

“service . . . as Interim Director of Asian Studies” and to inform her that, “[f]or 

the coming academic year, a time when long‐range strategic planning and hiring 

will be necessary, I have asked Professor Calichman to take direct charge of the 

program.”    J.A.  209.    According  to  Reynolds,  both  he  and  Calichman  advised 

against  reappointing  Chen  to  another  term  as  Interim  Director,  but  CCNY’s 

President had ultimate authority over the decision.   

      Following  this decision,  but  before  the Executive Committee  convened  to 

consider assistant professorships, Chen filed a complaint with CCNY’s Office of 

Affirmative Action (the “Affirmative Action Complaint”) and composed several 

memoranda rebutting Calichman’s evaluation and his assessment of the May 20 

meeting.  In the Affirmative Action Complaint — which she filed on August 25, 

2009 — Chen claimed that Lesen committed “racial/linguistic discrimination” by 



                                           14	
	
“ask[ing] [Chen] to read the word, ‘stop,’ after her for 6‐8 times in a racially and 

linguistically discriminatory tone.”  J.A. 213.  Chen also averred that Calichman 

and  Murphy  denied  her  “equal  treatment  in  employment”  because  she  was  a 

“non‐white,  junior  and  foreign  woman,”  and  retaliated  against  her  because  she 

complained about the Student.  J.A. 211.  According to the Complaint, Calichman 

and Murphy should have referred her to the Affirmative Action office, not Lesen, 

because  the  Student  had  sexually  harassed  her  and  Lesen  is  not  qualified  to 

handle  such  harassment.    Chen  also  stated  that  Calichman  and  Murphy 

negatively affected her career by criticizing how she handled the situation.   

      Chen’s  memoranda  rebutting  Calichman’s  evaluation  and  his  assessment 

of  the  May  20  meeting  reiterated  these  allegations,  highlighted  instances  of 

Chen’s  collegiality,  and  defended  her  conduct  vis‐à‐vis  the  Student.    In  Chen’s 

view,  Lesen  told  her  to  confront  the  Student  right  away  and  later  contradicted 

herself  by  criticizing  Chen’s  actions.    The  Student,  Chen  claims,  “should  have 

thanked” her for presenting him with written rules of behavior.  J.A. 436.   

      On  October  15,  2009,  the  Executive  Committee  of  the  Department  of 

Foreign Languages and Literatures convened to determine whether to reappoint 

assistant professors in the Department for the 2010‐2011 school year.  The group 



                                            15	
	
consisted  of  five  voting  members.    Calichman  was  among  the  voting  members, 

and  he  advocated  against  Chen’s  reappointment.    Ultimately,  the  Executive 

Committee  sided  with  Calichman,  with  three  votes  against  reappointment  and 

two  abstentions.    The  Committee  informed  Chen  of  its  decision  in  a  letter  on 

October  20,  2009.4   Several  days  later,  the  Affirmative  Action  Office  informed 

Chen  that  it  had  investigated  her  Complaint  and  determined  that  the  Student 

had  not  sexually  harassed  her  or  “threaten[ed]  her  with  any  type  of  violence” 

and that her evaluation was consistent with the prior year and “gave a fair and 

accurate  representation  of  her  performance,  including  her  triumphs  and 

shortcomings.”    J.A.  220‐21.    The  Affirmative  Action  Office  found  no 

wrongdoing. 

       Once informed of the Executive Committee’s decision that she would not 

be  reappointed  for  the  2010‐2011  school  year,  Chen  filed  an  appeal  with  the 

Humanities  Division’s  Personnel  and  Budgetary  Committee.    Chen  submitted 

documents on her behalf — including letters of support from faculty members — 

and  Calichman  testified  against  Chen’s  candidacy.    The  chair  of  the  Committee 

recalled  receiving  this  information,  as  well  as  having  direct  discussions  with 
																																																								
4  The  Executive  Committee  reappointed  the  seven  other  assistant  professors  that  it 

discussed at the October 15 meeting.  Two of those assistant professors — Carlos Riobo 
and Vanessa Valdes — started at the same time as Chen. 
                                             16	
	
Chen. J.A. 572.  The Personnel and Budgetary Committee denied Chen’s appeal 

on  November  3,  2009,  by  a  vote  of  six  against  and  one  abstention.    Chen  then 

pressed  her  appeal  before  a  CCNY  Review  Committee,  which  voted 

unanimously  against  her  reappointment.    When  asked  if  he  could  remember 

anything  about  the  decision,  the  chair  of  the  Review  Committee  noted  that  it 

“had to do with her . . . inappropriate conduct, erratic behavior.”  J.A. 580.  

       Finally,  Chen  sought  relief  from  CCNY’s  President,  Robert  Paaswell.  

Paaswell  reviewed  the  documents  Chen  submitted,  spoke  with  Calichman, 

Lesen,  and  Murphy,  and  decided  to  deny  Chen’s  appeal.    In  a  letter  to  Chen, 

Paaswell “recognize[d] that [Chen’s] teaching ha[d] been positively evaluated by 

[her]  peers  and  [her]  students,”  that  her  work  as  a  scholar  had  been 

“commendable,”  and  that  she  had  “provided  valuable  service  to  the  College.”  

J.A.  169.    He  concluded,  however,  that  Chen’s  “conduct  in  connection  with  an 

incident that occurred during the Spring 2009 semester with a student displayed 

seriously  poor  judgment,”  and  that  her  subsequent  memos  about  the  situation 

“demonstrate[d]  that  [she]  failed  to  recognize  the  inappropriateness  of  [her] 

conduct.”   J.A.  169.   In  Paaswell’s  judgment,  this  conduct  demonstrated  Chen’s 

failure  “to  satisfy  the  mandate  of  [Bylaw]  Section  11.7.B.2,”  which  requires 



                                            17	
	
assistant  professors  to  demonstrate  “satisfactory  qualities  of  personality  and 

character.”  J.A. 170. 

B. Procedural History 

       Chen  filed  a  complaint  with  the  New  York  State  Division  of  Human 

Rights, claiming that CCNY took adverse employment action against her because 

of  her  national  origin,  race,  and  sex,  and  because  of  her  complaints  about  the 

Student  and  several  employees.    When  the  agency  dismissed  her  claims,  she 

promptly  brought  suit  against  CUNY  and  four  of  its  employees  —  Calichman, 

Lesen,  Murphy,  and  Paaswell  (the  “Individual  Defendants”)  —  in  the  United 

States District Court for the Southern District of New York (Abrams, J.) claiming, 

inter  alia,  that  CUNY  violated  Title  VII  and  that  the  Individual  Defendants 

infringed  on  rights  protected  by  the  Equal  Protection  Clause  of  the  Fourteenth 

Amendment and by the NYCHRL.5  In particular, Chen alleged that the decisions 

not  to  reappoint  her  as  Interim  Director  of  the  Asian  Studies  program  or  as  an 

assistant professor — along with the negative comments made by the Individual 

Defendants  —  were  motivated  by  discrimination  on  the  basis  of  her  race, 



																																																								
5 Chen filed an initial complaint before Judge McMahon, who dismissed several claims 

and gave Chen leave to file an amended complaint.  Judge Abrams took charge of the 
case after this initial decision.   
                                            18	
	
national origin, and gender, and by the desire to retaliate against her for filing an 

Affirmative Action Complaint. 

       Following  discovery,  the  defendants  filed  a  joint  motion  for  summary 

judgment,  which  the  district  court  granted  on  March  31,  2014.    On  the  federal 

discrimination  claims  against  CUNY  and  the  Individual  Defendants,  the  court 

assumed,  without  deciding,  that  Chen  established  a  prima  facie  case  of 

discrimination on the basis of gender, race, and national origin.  Even with that 

assumption, the court concluded that Chen had failed to raise a genuine dispute 

of material fact about whether CUNY’s employment decisions or the Individual 

Defendants’  actions  were  motivated  by  discrimination.    In  particular,  the  court 

noted  that  the  record  contained  “overwhelming  evidence”  that  Chen  lost  her 

Interim Director position and her assistant professorship because of the way she 

handled the situation with the Student and because of her interactions with her 

colleagues.  S.P.A. 13‐14. 

       As for the federal retaliation claim against CUNY, the court again assumed 

that  Chen  could  establish  a  prima  facie  case  of  retaliation,  but  concluded  that 

CUNY  “articulated  legitimate,  non‐retaliatory  reasons  for  not  renewing  Chen’s 

appointments” and that Chen could not show that those reasons were a pretext 



                                            19	
	
for  retaliatory  animus.    S.P.A.  18.    The  court  observed  that  the  employment 

decisions  were  “entirely  consistent  as  a  progressive  response  to  Chen’s 

disturbing  incident  with  the  Student”  and  that  her  “reappointment  had  been 

called  into  question  long  before  she  filed  the  affirmative  action  complaint.”  

S.P.A. 19.  In light of these facts, the mere temporal proximity of her complaint to 

the  employment  decisions  was  not  sufficient  to  raise  a  genuine  dispute  of 

material  fact  about  CUNY’s  alleged  retaliatory  motive.    The  court  therefore 

granted summary judgment for defendants on all of Chen’s claims.6  This appeal 

followed. 

                                       DISCUSSION 

       We  review  the  “district  court’s  decision  to  grant  summary  judgment  de 

novo, resolving all ambiguities and drawing all permissible factual inferences in 

favor of the party against whom summary judgment is sought.”  Burg v. Gosselin, 

591 F.3d 95, 97 (2d Cir. 2010) (quoting Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 

2009)).      Summary  judgment  is  appropriate  only when  “the  movant  shows  that 



																																																								
6   The  district  court  addressed  Chen’s  discrimination  and  retaliation  claims  under  the 

NYCHRL  separately  from  her  federal  claims,  but  granted  the  Individual  Defendants 
summary judgment on them for the same reasons.  It also granted summary judgment 
on  Chen’s  claims  that  the  Individual  Defendants  aided  and  abetted  CUNY’s  Title  VII 
violation. 
                                               20	
	
there is no genuine dispute as to any material fact and the movant is entitled to 

judgment as a matter of law.”  Fed. R. Civ. P. 56(a). 

A. Federal Claims 

       Chen’s  primary  argument  on  appeal  is  that  the  district  court  erred  by 

granting  summary  judgment  on  her  claim  that  CUNY  retaliated  against  her  for 

filing  an  Affirmative  Action  Complaint,  in  violation  of  Title  VII.    She  also 

contends  that  the  court  was  wrong  to  grant  summary  judgment  on  her 

discrimination  claims  against  CUNY  under  Title  VII  and  against  the  Individual 

Defendants  under  the  Equal  Protection  Clause.    We  address  each  issue  in  turn.

      1. Retaliation 

        Title VII prohibits employers from retaliating “against any . . . employee[] 

. . . because [that individual] has opposed any practice” made unlawful by Title 

VII.    42  U.S.C.  §  2000e‐3(a).    We  analyze  retaliation  claims  using  the  burden‐

shifting  framework  from  McDonnell Douglas  Corp. v. Green,  411  U.S.  792  (1973).  

Under this framework, the plaintiff bears the initial burden to establish a prima 

facie case of retaliation by offering evidence that she “participated in a protected 

activity,” “suffered an adverse employment action,” and “that there was a causal 

connection  between  her  engaging  in  the  protected  activity  and  the  adverse 



                                            21	
	
employment action.”  Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 

2010).  This showing creates a “presumption of retaliation,” which the defendant 

may rebut by “articulat[ing] a legitimate, non‐retaliatory reason for the adverse 

employment action.”  Jute v. Hamilton Sundstrand Corp., 420 F.3d 166, 173 (2d Cir. 

2005).    If  the  defendant  provides  such  an  explanation,  “the  presumption  of 

retaliation  dissipates,”  id.,  and  the  plaintiff  must  prove  “that  the  desire  to 

retaliate  was  the  but‐for  cause  of  the  challenged  employment  action.”    Univ. of 

Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2528 (2013). 

       The  district  court  assumed,  without  deciding,  that  Chen  established  a 

prima  facie  claim  of  retaliation.    CUNY,  however,  offered a  legitimate  rationale 

for its decisions against reappointing her as either Interim Director of the Asian 

Studies    program      or    as    an    assistant    professor:    she    demonstrated 

“overaggressiveness  and  [a]  lack  of  tact,”  both  with  her  colleagues  and  in  the 

incident  with  the  Student.    J.A.  202.    Chen  argues  that  this  explanation  is  a 

pretext for retaliation.  In brief, she contends that the timing of the employment 

decision,  her  reliance  on  Lesen’s  instructions,  and  the  positive  portions  of  her 

reviews show that CUNY was led by Calichman to turn an isolated issue with a 

student  into  a  severe  adverse employment  decision  as  punishment  for  filing  an 



                                            22	
	
Affirmative Action Complaint.7  We disagree and conclude that the district court 

correctly  decided  that  Chen  failed  to  raise  a  genuine  dispute  of  material  fact 

about whether CUNY retaliated against her because of her Complaint. 

       Significantly, it is undisputed that members of the Department of Foreign 

Languages  and  Literatures  took  issue  with  Chen’s  collegiality  long  before  she 

filed  her  Affirmative  Action  Complaint.    Calichman  wrote  that  in  fall  2007  — 

Chen’s  very  first  semester  at  CCNY  —  he  “received  several  faculty  complaints 

regarding  what  some  perceive  as  her  overaggressiveness  and  lack  of  tact,”  and 

that  he  felt  it  necessary  to  “continue  to  monitor  th[e]  situation.”    J.A.  185.    The 

2008‐2009  school  year  then  brought  the  incident  with  the  Student.    Initially, 

Calichman  was  sympathetic  to  Chen’s  situation,  transferring  the  Student  out  of 

her class, while Lesen and Murphy provided assistance in developing strategies 

for  dealing  with  the  Student  if  he  joined  Chen’s upper‐level  course.    Once  they 

learned about the way that Chen confronted the Student, however, their attitude 


																																																								
7 Although several different committees considered Chen’s reappointment, Calichman’s 

evaluation played a significant role at every step of the process.  As a result, Chen can 
succeed  in  her  claim  against  CUNY  if  she  shows  that  Calichman  was  motivated  by 
unlawful considerations.  See Holcomb v. Iona Coll. 521 F.3d 130, 143 (2d Cir. 2008) (“[A] 
Title VII plaintiff is entitled to succeed, ‘even absent evidence of illegitimate bias on the 
part  of  the  ultimate  decision  maker,  so  long  as  the  individual  shown  to  have  the 
impermissible bias played a meaningful role in the . . . process.’” (quoting Bickerstaff v. 
Vassar Coll., 196 F.3d 435, 450 (2d Cir. 1999) (alteration in original)).  
                                               23	
	
changed.  A frustrated Lesen wrote to Calichman and Murphy that she had been 

“very clear that the student must not be hindered from registering for the course 

.  .  .  and  [that]  [Chen]  must  verbally  communicate  any  problems  she  has  to  the 

student when they’re actually happening.”  J.A. 188.  Chen, according to Lesen, 

not  only  ignored  these  instructions,  but  also  “spent  hours  (literally)  refusing  to 

accept any responsibility for her own actions.”  J.A. 189.  Murphy and Calichman 

agreed with Lesen’s view of the events and expressed their concern with Chen’s 

actions in the May 20 meeting.   Calichman then reiterated these concerns in his 

evaluation, describing the incident with the Student as “disturbing” and noting 

that comments from faculty about Chen’s “overaggressiveness and lack of tact” 

had  continued.    J.A.  202.    These  negative  evaluations  contributed  to  CUNY’s 

decision not to offer Chen a second term as Interim Director of the Asian Studies 

program  —  a  decision  that  was  made  before  Chen  filed  her  Affirmative  Action 

Complaint.8 

       Not only did Lesen, Calichman, and Murphy develop these opinions about 

Chen’s  conduct  before  she  filed  her  Affirmative  Action  Complaint,  they  also 

maintained a consistent perspective afterwards.  See Weinstock v. Columbia Univ., 
																																																								
8 Because CUNY made its decision regarding Chen’s position as Interim Director of the 

Asian Studies program before her Complaint, no reasonable jury could conclude that its 
decision was motivated by a desire to retaliate against her for that grievance. 
                                             24	
	
224  F.3d  33,  45  (2d  Cir.  2000)  (noting  that  the  “consistency  of  the  viewpoint 

expressed”  supports  the  “proffered  nondiscriminatory  reason”  for  the 

employment  action).    For  instance,  in  interviews  with  the  Affirmative  Action 

office, Calichman stated that Chen was “extremely resistant” to the idea that she 

handled  the  situation  with  the  Student  incorrectly,  and  Murphy  described  the 

May  20  meeting  as  “like  pulling  teeth.”    J.A.  414‐15.    Similarly,  although  the 

record  does  not  describe  what  Calichman  said  when  he  advocated  against 

Chen’s  reappointment,  the  chair  of  the  Review  Committee  recalled  that  the 

central  issue  on  Chen’s  appeal  was  her  “inappropriate  conduct.”    J.A.  580.  

Paaswell also wrote that, after speaking with Lesen, Calichman, and Murphy, he 

decided  against  reinstating  Chen  as  an  assistant  professor  because  her  conduct 

with  the  Student  “displayed  seriously  poor  judgment,”  and  her  subsequent 

handling  of  the  situation  “demonstrate[d]  that  [she]  failed  to  recognize  the 

inappropriateness of [her] conduct.”  J.A. 169. 

       In light of this background, Chen’s argument that she handled the Student 

“precisely  as  Lesen  directed,”  Appellant’s  Br.  at  33‐34,  is  beside  the  point  —  at 

least in regards to adducing evidence on which a reasonable jury could find that 

Chen  was  the  victim  of  retaliation.    Even  if  Calichman,  Murphy,  and  Lesen 



                                             25	
	
reacted ill‐advisedly to Chen’s conduct somehow — faulting her for doing what 

Lesen  had  counseled  —  they  arrived  at  their  opinions  that  Chen  had  behaved 

improperly  long  before  Chen  filed  her  Affirmative  Action  Complaint.    Thus,  no 

reasonable jury could conclude that their views of the situation were motivated 

by  retaliatory  animus  arising  from  Chen’s  Affirmative  Action  Complaint.  9  

Moreover,  Calichman’s  evaluation  of  Chen’s  collegiality  went  beyond  her 

interactions  with  the  Student,  noting  complaints  from  other  faculty  members 




																																																								
          9 Granted, the decision not to reappoint Chen as Director of Asian Studies (and any 

deliberations or correspondence thereabouts) occurred after Chen initially complained 
about the Student, albeit before the filing of the Affirmative Action complaint.  
Nevertheless, no reasonable jury could infer pretext from this temporal proximity.  Cf. 
El Sayed v. Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir. 2010) (per curiam) (“[T]emporal 
proximity . . . is insufficient to satisfy [plaintiff’s] burden to bring forward some 
evidence of pretext.”).  Chen produces no testimony or evidence suggesting that any of 
the Defendants arrived at their opinions to recommend against reappointment until 
after Chen’s confrontation with the Student.  Indeed, the record makes clear that, prior 
to this confrontation, insofar as any of the Defendants reacted to Chen’s complaints, it 
was with support: Chen herself acknowledges that when she first requested that the 
Student be moved from her class, on February 4, Calichman “gave [her] verbal support” 
and “immediately approved [the transfer].”  J.A. 481.  It was not until after the May 13 
incident and the May 20 meeting with Calichman and Murphy in which both expressed 
clear disapproval of Chen’s handling of that incident that Calichman recommended 
Chen not be reappointed and Reynolds passed on that recommendation to the provost.  
Thus, no reasonable jury could find that retaliatory animus as a result of Chen’s 
complaints about the Student, rather than disapproval of Chen’s handling of the 
situation, motivated the Defendants to recommend against reappointment. 
  
  
                                             26	
	
about  how  Chen  handled  disagreements  in  Chen’s  very  first  year  of 

employment. 

       Perhaps  recognizing  these  issues,  Chen  counters  that  allegations  of  her 

“overaggressiveness  and  lack  of  tact,”  even  if  true,  would  not  have  caused 

CUNY  to  deny  her  reappointment  were  it  not  for  her  Affirmative  Action 

Complaint.    In  support,  she  cites  the  timing  of  her  Complaint  in  relation  to  the 

employment  decision  and  the  positive  elements  of  her  evaluations.    But  this 

evidence, in context, does not support the inference that Chen suggests.  We have 

long  held  that  “temporal  proximity”  between  a  protected  complaint  and  an 

adverse employment action “is insufficient to satisfy [plaintiff’s] burden to bring 

forward  some  evidence  of  pretext,” El Sayed v. Hilton Hotels Corp.,  627  F.3d  931, 

933 (2d Cir. 2010) (per curiam), and the inference is particularly weak in this case.  

The executive committee of every department at CCNY conducts annual reviews 

of  assistant  professors,  and  the  Executive  Committee  of  the  Department  of 

Foreign Languages and Literatures evaluated Chen’s candidacy at the same time 

as it reviewed the other assistant professors in the Department.  As a result, the 

timing  of  its  decision  about  Chen’s  reappointment  cannot,  under  these 

circumstances,  plausibly  support  an  inference  that  Chen  would  have  been 



                                             27	
	
reappointed  had  she  not  filed  her  Affirmative  Action  Complaint.    CCNY’s 

annual  review  process,  by  its  nature,  must  take  into  account  the  types  of 

collegiality and student interaction concerns that Calichman’s evaluation raised; 

these  concerns  would  thus  have  come  up  at  Chen’s  review  regardless  of  her 

protected activities. 

       Nor do the positive aspects of Chen’s evaluations, without more, support 

the  inference  that  CUNY’s  reappointment  decision  was  a  disproportionate 

response  to  the  information  it  received  about  her  conduct,  much  less  that  this 

decision  was  retaliatory.    Chen’s  positives  are  impressive:  both  Calichman  and 

Paaswell stated that she was a “fine teach[er],” a “productive[e] . . . scholar,” and 

provided “valuable” service to CCNY.  J.A. 202; see also J.A. 169.  But as CCNY’s 

Bylaws  make  clear,  reappointment  decisions  also  involve  considering  whether 

the candidate demonstrates “satisfactory qualities of personality and character . . 

.  and  [a]  willingness  to  cooperate  with  others  for  the  good  of  the  institution.”10  

J.A.  166.    Chen  has  presented  no  evidence  of  how  CCNY  treated  assistant 

professors who were subject to comparable allegations of inappropriate conduct 
																																																								
10 Chen’s  unsupported  argument  that  CUNY  does  not  typically  consider  “qualities  of 

personality  and  character”  when  making  reappointment  decisions  is  belied  by  the 
record.    CCNY’s  Bylaws  explicitly  direct  evaluators  to  consider  such  factors,  and 
members  of  both  the  Personnel  and  Budget  Committee  and  the  Review  Committee 
testified that their considerations are not limited to teaching, scholarship, and service. 
                                              28	
	
with a student or of a lack of collegiality.11  Without such comparators — or some 

other  evidence  suggesting  that  the  college  acted  on  retaliatory  motives  —  no 

reasonable  jury  could  decide  that  CUNY’s  decision  to  prioritize  the  complaints 

against Chen over her professional achievements evinces such motives.  See, e.g., 

Byrnie v. Town of Cromwell, Bd. of Educ., 243 F.3d 93, 103 (2d Cir. 2001); Graham v. 

Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000).  After all, “universities are free to 

establish departmental priorities . . . and to act upon the good faith judgments of 

their  departmental  faculties  or  reviewing  authorities,”  Zahorik  v.  Cornell  Univ., 

729 F.2d 85, 94 (2d Cir. 1984), and Title VII is not an invitation for courts to “sit as 

a  super‐personnel  department  that  reexamines”  employers’  judgments,  Delaney 

v. Bank of Am. Corp., 766 F.3d 163, 169 (2d Cir. 2014) (per curiam) (quoting Scaria 

v. Rubin, 117 F.3d 652, 655 (2d Cir. 1997)). 

       In  sum,  the  district  court  was  correct  that,  assuming  Chen  established  a 

prima facie case of retaliation, CUNY offered a non‐retaliatory explanation for its 

reappointment  decision  and  Chen  failed  to  present  sufficient  evidence  from 

which a reasonable jury could conclude “that the desire to retaliate was the but‐
																																																								
11 Chen argues that two assistant professors who began teaching in 2007 — Carlos Riobo 

and  Vanessa  Valdes  —  were  reappointed  notwithstanding  less  significant  scholarly 
achievements  and  service  to  the  university.      She  has  not,  however,  presented  any 
admissible evidence showing that either professor was subject to, or should have been 
subject to, similar complaints about collegiality or interactions with students.  
                                             29	
	
for cause” of CUNY’s action.  Nassar, 133 S. Ct. at 2528.  Accordingly, we affirm 

the  court’s  decision  to  grant  CUNY  summary  judgment  on  Chen’s  Title  VII 

retaliation claim. 

       2. Discrimination Claims 

       Chen  also  argues  that  the  district  court  was  wrong  to  grant  summary 

judgment on her claims that CUNY violated Title VII by discriminating against 

her on the basis of her race, national origin, and gender, and that the Individual 

Defendants  violated  the  Equal  Protection  Clause  for  the  same  reason.    In  brief, 

she avers that Calichman, Lesen, and Murphy expressed negative opinions about 

how Chen handled the situation with the Student as a pretext for discrimination.  

Because  Calichman  relayed  these  views,  along  with  other  comments  about 

Chen’s  “overaggressiveness  and  lack  of  tact,”  J.A.  202,  to  the  committees  and 

individuals  responsible  for  the  decision  not  to  reappoint  Chen  as  Interim 

Director  of  the  Asian  Studies  program  and  as  an  assistant  professor,  including 

Paaswell, their discrimination tainted CUNY’s ultimate decisions. 

       As  with  the  retaliation  charge,  we  evaluate  Chen’s  Title  VII  and  Equal 

Protection claims under the McDonnell Douglas framework.  Assuming that Chen 

established  a  prima  facie  case  of  discrimination,  we  conclude  that,  in  light  of 



                                            30	
	
Calichman, Lesen, and Murphy’s stated basis for their opinions, Chen has failed 

to “show circumstances that would be sufficient to permit a rational finder of fact 

to  infer  that”  either  their  views  or  CUNY’s  employment  decisions  were  “more 

likely  than  not  based  in  whole  or  in  part  on  discrimination.”    Feingold  v.  New 

York, 366 F.3d 138, 152 (2d Cir. 2004) (quoting Stern v. Trustees of Columbia Univ., 

131 F.3d 305, 312 (2d Cir. 1997)). 

       At bottom, Chen’s discrimination claims revolve around the argument that 

she followed Lesen’s instructions about setting boundaries with the Student, so 

Calichman,  Lesen,  and  Murphy  must  have  had  discriminatory  motives  for 

reacting  as  they  did.    See Reeves v. Sanderson Plumbing Prods., Inc.,  530  U.S.  133, 

147‐48 (2000) (permitting the factfinder “to consider [the defendant’s] dishonesty 

about  a  material  fact”  (emphasis  added)).  Chen’s  testimony,  however,  reveals 

nothing more than a difference of opinion about her actions.  Calichman’s memo 

after  the  May  20  meeting  described  what  he,  Lesen,  and  Murphy  saw  as 

problematic  aspects  of  Chen’s  conduct,  pointing  out  that  she  should  not  have 

“pressure[d] [the Student] into signing a contract‐like document,” “intervene[d]” 

with  a  student  who  was  not  in  her  class,  “recruit[ed]  other  professors”  to  help 

her, or established a barrier to “enroll[ing] in [her] course.”  J.A. 195.  There is no 



                                            31	
	
evidence that Lesen instructed Chen to handle the situation with the Student in 

this  manner.    Indeed,  when  asked  to  describe  Lesen’s  instructions  in  a 

deposition, Chen made no mention of Lesen allowing restrictions on enrollment 

and stated that Lesen described only verbal ways to set boundaries and told her 

to  “confront  the  student  by  [her]self.”  Chen  noted  that  she  simply  “assumed” 

Lesen  wanted  her  to  meet  with  the  Student  immediately  —  an  assumption  she 

arrived  at  not  on  the  basis  of  a  specific  statement  during  the  conversation,  but 

from Lesen’s suggestion in a follow‐up e‐mail that Chen “[d]efinitely keep [her] 

posted.”  J.A. 324‐27, 442.  We take no position as to whether Chen handled the 

matter improperly, and indeed, we do not question the sincerity of Chen’s belief 

that she faced a difficult situation and handled it appropriately.  Nonetheless, we 

cannot  conclude  that  a  reasonable  jury  could  find  that  Chen’s  colleagues  were 

insincere  in  their  own  belief  that,  even  if  the  Student’s  behavior  was  odd  or 

improper,  Chen’s  handling  of  the  situation  demonstrated  exceedingly  poor 

judgment.    See Reeves,  530  U.S.  at  147‐48;  Cross v. N.Y.C. Transit Auth.,  417  F.3d 

241,  248  (2d  Cir.  2005)  (“[P]laintiff  must  prove  that  a  defendant’s  proffered 

reasons  were  not  the  true  reasons  for  its  actions  but  a  pretext  for 

discrimination.”).    As  a  result,  Chen’s  evidence  about  Lesen’s  instructions  does 



                                             32	
	
not  support  the  inference  that  Calichman,  Lesen,  Murphy,  or  CUNY 

discriminated against her on the basis of her race, national origin, or gender. 

       Similarly, none of the other circumstances surrounding the reappointment 

decisions warrants an inference of discrimination.  Chen may be correct that, in 

certain  contexts,  vague  words  like  “collegiality”  can  serve  as  a  mask  for 

discrimination.    But  in  light  of  Calichman’s  rationale  for  his  review  of  Chen’s 

collegiality  and  the  fact  that  CCNY’s  Bylaws  require  assistant  professors  to 

demonstrate  “satisfactory  qualities  of  personality  and  character,”  J.A.  170,  it  is 

“simply  not  objectively  reasonable  to  label”  the  word  collegiality  as  a 

“semaphore[]  for  discrimination.”    Weinstock,  224  F.3d  at  44‐45.    By  the  same 

token,  Chen’s  testimony  as  to  Lesen’s  repeated  use  of  the  word  “stop”  in  her 

second meeting with Chen — a meeting which focused on explaining how Chen 

should have confronted the student — is not enough, standing alone, to support 

an inference of discriminatory motivations.  Quite simply, even if sincerely held, 

a  plaintiff’s  “feelings  and  perceptions  of  being  discriminated  against”  do  not 

provide  a  basis  on  which  a  reasonable  jury  can  ground  a  verdict.    Bickerstaff v. 

Vassar Coll., 196 F.3d 435, 456 (2d Cir. 1999) (brackets omitted).12 

																																																								
12 Chen  also  claims  that  Calichman  informed  her  he  would  not  consider  her  Chinese‐

language  publications  when  setting  her  salary,  and  that  he  did  not  allow  her  to  take 
                                               33	
	
             Given the absence of evidence giving rise to an inference of discrimination, 

we agree with the district court’s decision that no reasonable jury could conclude 

that CUNY and the Individual Defendants were motivated, in whole or in part, 

by a desire to discriminate on the basis of Chen’s race, national origin, or gender.  

Indeed, as the district court concluded, there is simply “no evidence in the record 

that  Defendants’  failure  to  renew  Chen’s  Directorship  or  appointment  as 

Professor  for  the  2010‐2011  academic  year  had  anything  to  do  with  Chen’s 

gender,  race,  or  national  origin.”    S.P.A.  13.    We  therefore  affirm  the  district 

court’s  decision  to  grant  summary  judgment  to  CUNY  on  both  of  Chen’s  Title 

VII claims, and to the Individual Defendants on Chen’s Equal Protection claim. 

B. New York City Human Rights Law 

             In addition to her federal claims, Chen also argues that Calichman, Lesen, 

Murphy, and Paaswell violated the NYCHRL because they discriminated against 

her on the basis of race, national origin, and gender, and because they retaliated 

against her for filing an Affirmative Action Complaint.  Based on the evidence in 

the record, no reasonable jury could agree with Chen’s claims. 
																																																																																																																																																																																			
advantage of a course release.  She has failed, however, to identify any publications that 
Calichman  did  not  consider,  to  connect  these  allegations  to  the  relevant  employment 
decisions,  or  to  provide  any  admissible  evidence  of  how  other  similarly  situated 
professors were treated.  These assertions are therefore insufficient to create a genuine 
issue of material fact for trial. 
                                                                                      34	
	
       “[F]or many years, the NYCHRL was construed to be coextensive with its 

federal and state counterparts.”  Velazco v. Columbus Citizens Found., 778 F.3d 409, 

410  (2d  Cir.  2015)  (per  curiam).    But  in  2005,  the  New  York  City  Council 

amended  the  law  to  emphasize  that  “interpretations  of  state  and  federal  civil 

rights statutes can serve only as a floor below which the [NYCHRL] cannot fall” 

and that the NYCHRL should “be construed liberally for the accomplishment of 

the  uniquely  broad  and  remedial  purposes  thereof.”    Mihalik  v.  Credit  Agricole 

Cheuvreux  N.  Am.,  Inc.,  715  F.3d  102,  109  (2d  Cir.  2013)  (quoting  Local  Civil 

Rights  Restoration  Act  of  2005,  §  7,  N.Y.C.  Local  L.  No.  85).    In  light  of  these 

revisions  “courts  must  analyze  NYCHRL  claims  separately  and  independently 

from  any  federal  and  state  law  claims,  construing  [its]  provisions  ‘broadly  in 

favor  of  discrimination  plaintiffs  to  the  extent  that  such  a  construction  is 

reasonably  possible.’”    Id.  (quoting  Albunio  v.  City  of  New  York,  16  N.Y.3d  472, 

477‐78 (2011) (internal citations omitted). 

        New  York  courts  seeking  to  heed  the  City  Council’s  command  have 

approached discrimination and retaliation claims under a similar framework.  In 

both situations, the plaintiff must establish a prima facie case, and the defendant 

then has the opportunity to offer legitimate reasons for its actions.  See Bennett v. 



                                              35	
	
Health  Mgmt.  Sys.,  936  N.Y.S.2d  112,  124  (1st  Dep’t  2011).    If  the  defendant 

satisfies  that  burden,  summary  judgment  is  appropriate  if  no  reasonable  jury 

could conclude either that the defendant’s “reasons were pretextual,” Melman v. 

Montefiore Med. Ctr., 946 N.Y.S.2d 27, 35 (1st Dep’t 2012), or that the defendant’s 

stated reasons were not its sole basis for taking action, and that its conduct was 

based at least “in part on discrimination,” id. at 41 (quoting Aulicino v. New York 

City  Dep’t  of  Homeless  Servs.,  580  F.3d  73,  80  (2d  Cir.  2009)).    In  other  words, 

summary judgment is appropriate if “the record establishes as a matter of law” 

that  discrimination  or  retaliation  “play[ed]  no  role”  in  the  defendant’s  actions.  

Mihalik, 715 F.3d at 110 n.8 (quoting Garcia v. Hartford Police Dep’t, 706 F.3d 120, 

127 (2d Cir. 2013)); see also Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 38, 40 

n.27 (1st Dep’t 2009).13 

       Viewed  through  this  lens,  we  agree  with  the  district  court’s  decision  that 

Chen  has  not  presented  evidence  from  which  a  reasonable  jury  could  conclude 

																																																								
13 We  note  that,  at  least  in  the  discrimination  context,  this  inquiry  closely  mirrors  the 

questions that courts must answer when resolving summary judgment motions on Title 
VII claims.  After all, once a Title VII claimant raises a prima facie case of discrimination 
and  the  employer  offers  a  legitimate  explanation,  the  court  considers  whether  a 
reasonable jury could conclude that the employer’s decision was motivated, in whole or 
in  part,  by  discrimination.    The  plaintiff  can  survive  summary  judgment  by  showing 
that  “the  employer’s  stated  reason  for  the  adverse  employment  action  is  entirely 
pretextual,” or that the employer had “mixed motives,” one of which was the desire to 
discriminate.  See Holcomb, 521 F.3d at 141‐42.  
                                                 36	
	
that discrimination on the basis of race, national origin, or gender played a role 

in  the  Individual  Defendants’  actions.    As  explained  above,  Calichman,  Lesen, 

and  Murphy  provided  a  legitimate  reason  for  expressing  negative  opinions 

about Chen’s conduct.  Chen has failed to raise a genuine dispute about whether 

those  “complaints  .  .  .  were  made  in  good  faith.”    Melman,  946  N.Y.S.2d  at  36.  

Even  under  the  NYCHRL,  “[t]he  mere  fact  that  [a]  plaintiff  may  disagree  .  .  . 

[and]  think  that  [her]  behavior  was  justified  does  not  raise  an  inference  of 

pretext.”  Id. (quoting Forrest v. Jewish Guild for the Blind, 3 N.Y.3d 295, 312 (2004) 

(brackets omitted).  Nor do Calichman’s reference to “collegiality” or Lesen’s use 

of  the  word  “stop”  sufficiently  support  Chen’s  claim;  no  reasonable  jury  could 

conclude, in context, that either evinced discriminatory intent. 

       Turning  to  Chen’s  retaliation  claim,  we  note  that  NYCHRL’s  retaliation 

provision  is  broader  than  Title  VII’s  —  protecting  plaintiffs  who  “oppos[e]  any 

practice  forbidden  under”  the  law  from  conduct  “reasonably  likely  to  deter  a 

person engaging in such action.”  Mihalik, 715 F.3d at 112; see also N.Y.C. Admin. 

Code § 8‐107(7).  Chen’s NYCHRL claim, however, still relies principally on the 

idea that she was retaliated against because of her Affirmative Action Complaint; 

she has not identified any earlier time when she “opposed any practice forbidden 



                                             37	
	
under” the NYCHRL.  Thus, she must show that Calichman, Lesen, Murphy, and 

Paaswell  engaged  in  some  prohibited  conduct  and  that  their  decision  to  do  so 

was  “caused  at  least  in  part  by  .  .  .  retaliatory  motives.”    Id.  at  113;  see  also 

Brightman v. Prison Health Serv., 970 N.Y.S.2d 789, 789 (2d Dep’t 2013). 

       Chen’s retaliation claim fails even under this broader provision.  To begin, 

there  is  simply  no  evidence  that  Lesen  or  Murphy  engaged  in  any  conduct 

“reasonably  likely  to  deter  a  person”  from  complaining  about  NYCHRL 

violations  after  Chen  filed  her  Affirmative  Action  Complaint.    See  Melman,  946 

N.Y.S.2d  at  42  (noting  that  a  defendant  cannot  “be  deemed  to  have  retaliated 

against  plaintiff  simply  by  denying  that  it  was  discriminating  against  him  and 

confronting him with [his] professional lapses”).  Nor has Chen presented facts 

from which a reasonable jury could conclude that Calichman’s advocacy against 

Chen’s  reappointment  or  Paaswell’s  rejection  of  her  appeal  were  motivated,  in 

part,  by  retaliation.    As  explained  above,  Calichman  took  note  of  comments 

about  Chen’s  “overaggressiveness  and  lack  of  tact”  in  her  first  year  of  teaching 

and,  in  his  view,  her  confrontation  with  the  Student  and  handling  of  the 

aftermath  confirmed  those  concerns.    Calichman  expressed  those  opinions  in  a 

professional  evaluation  long  before  Chen’s  Affirmative  Action  complaint  and 



                                               38	
	
reiterated  the  concerns  when  advocating  against  Chen’s  reappointment.    Cf. 

Mihalik,  715  F.3d  at  116  (denying  summary  judgment  when  defendant 

“presented  no  evidence  that  anyone  confronted  [plaintiff]  about  [performance] 

problems”  until  plaintiff  complained).    Under  these  circumstances,  the  fact  that 

Chen’s  reappointment  decision  came  soon  after  her  Affirmative  Action 

complaint  is  insufficient  to  support  a  claim  of  retaliatory  discharge:  Chen  was 

reviewed along with all other assistant professors and, in light of CCNY’s review 

system,  Calichman  had  no  earlier  opportunity  to  voice  his  opinion  on  Chen’s 

reappointment.    See  Suriel  v.  Dominican  Rep.  Educ.  &  Mentoring  Proj.,  Inc.,  926 

N.Y.S.2d  198,  202  (3d  Dep’t  2011).    Chen  has  also  presented  no  evidence  that 

Paaswell’s decision was based on anything other than considering her record in 

light  of  his  discussions  with  Calichman  and  other  faculty  members.  

Accordingly, the district court was therefore correct to grant all of the defendants 

summary judgment on Chen’s retaliation claim. 

       In  sum,  after  conducting  a  separate  analysis  for  Chen’s  NYCHRL  claims, 

we conclude that the district court’s decision granting summary judgment to the 

Individual Defendants was correct.  We therefore affirm its decision.14 

																																																								
14 Because we conclude that Chen has failed to present sufficient evidence from which a 

jury  could  conclude  that  CUNY  violated  Title  VII  or  that  the  Individual  Defendants 
                                             39	
	
                                                                       CONCLUSION 

             We  have  considered  Chen’s  remaining  arguments  and  find  them  to  be 

without  merit.    For  the  foregoing  reasons,  the  judgment  of  the  district  court  is 

AFFIRMED. 

 

                                                       




																																																																																																																																																																																			
violated  the  Equal  Protection  Clause  or  the  NYCHRL,  we  also  agree  with  the  district 
court’s decision to grant summary judgment on her aiding and abetting claims. 
                                                                                      40	
	
DENNY CHIN, Circuit Judge, concurring in part and dissenting in part: 

       I  concur  in  the  majorityʹs  holding  that  the  district  court  properly  granted 

summary  judgment  dismissing  plaintiff‐appellant  Ya‐Chen  Chenʹs  Title  VII 

discrimination  claims.    I  respectfully  dissent,  however,  from  the  majorityʹs 

affirmance of the district courtʹs dismissal of Chenʹs retaliation claims under Title 

VII  and  her  claims  for  discrimination  and  retaliation  under  the  New  York  City 

Human Rights Law (the ʺNYCHRLʺ).  In my view, the record contains sufficient 

evidence to permit a reasonable jury to find that: 1) with respect to her Title VII 

claims, Chen was fired because of her complaints of discrimination; and 2) under 

the NYCHRLʹs more lenient standard, Chen was treated less well because of her 

race or gender and because of her complaints of discrimination.   

       Chen,  an  Asian  woman,  was  employed  as  an  Assistant  Professor  at  the 

City  College  of  New  York  (ʺCCNYʺ)  starting  in  September  2007.    She  had 

generally positive reviews, was appointed Interim Director of the Asian Studies 

Program  at  the  start  of  her  second  year,  and  was  reappointed  as  a  tenure‐track 

Assistant  Professor  for  the  2008‐2009  and  2009‐2010  academic  years.    Yet,  after 

she  complained  about  receiving  too  much  attention  from  a  fifty‐four‐year‐old 

male  student  (the  ʺStudentʺ)  and  then  complained  of  what  she  believed  to  be 



                                             41	
	
discrimination,  she  was  dismissed  as  Interim  Director  of  the  Asian  Studies 

Program, denied reappointment to a tenure‐track professorship, and then fired.  

A reasonable jury could find that these adverse actions were retaliatory.  

      Accordingly, I would vacate the judgment of the district court with respect 

to Chenʹs retaliation claims under Title VII and her retaliation and discrimination 

claims under the NYCHRL and remand for further proceedings. 

                                            I 

      Title  VII  provides  that  ʺ[i]t  shall  be  an  unlawful  employment  practice  for 

an  employer  to  discriminate  against  any  of  his  employees  . . . because  he  has 

opposed  any  practice  made  an  unlawful  employment  practice  by  this 

subchapter, or because he has made a charge, testified, assisted, or participated 

in  any  manner  in  an  investigation,  proceeding,  or  hearing  under  this 

subchapter.ʺ  42 U.S.C. § 2000e‐3(a).  Such unlawful discrimination occurs where 

an  employer  takes  an  ʺadverse  action[]ʺ  against  an  employee,  meaning  any 

action that ʺcould well dissuade a reasonable worker from making or supporting 

a charge of discrimination.ʺ  Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 

57  (2006).    We  have  observed  that  such  adverse  actions  often  arise  when  ʺan 

employee  whose  primary  claim  of  discrimination  cannot  survive  pre‐trial 



                                           42	
	
dispositive motions is able to take to trial the secondary claim that he or she was 

fired or adversely affected in retaliation for asserting the primary claim.ʺ  Quinn 

v.  Green  Tree  Credit  Corp.,  159  F.3d  759,  762  (2d  Cir.  1998);  see  Alvarez  v.  City  of 

New York,  31  F.  Supp.  2d  334,  344  (S.D.N.Y.  1998)  (ʺAll  too  often . . . employers 

react  negatively  to  the  assertion  of  a  claim  and  consequently  turn  a  weak 

discrimination case into a strong retaliation case.ʺ). 

       To  prove  retaliation,  a  plaintiff  must  show  that  1)  her  employer 

discriminated or took an adverse employment action against her 2) ʺbecauseʺ she 

opposed an unlawful employment practice.  See 42 U.S.C. § 2000e‐3(a).  ʺTitle VII 

retaliation  claims  must  be  proved  according  to  traditional  principles  of  but‐for 

causation . . . .ʺ  Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013).  

ʺʹ[B]ut‐forʹ  causation  does  not[,  however,]  require  proof  that  retaliation  was  the 

only cause of the employerʹs action, but only that the adverse action would not 

have  occurred  in  the  absence  of  the  retaliatory  motive.ʺ    Zann Kwan v. Andalex 

Grp. LLC, 737 F.3d 834, 846  (2d  Cir. 2013).    Thus, there may  be  multiple  but‐for 

causes, and ʺ[t]he determination of whether retaliation was a ʹbut‐forʹ cause . . . is 

particularly  poorly  suited  to  disposition  by  summary  judgment,  because  it 




                                                43	
	
requires weighing of the disputed facts, rather than a determination that there is 

no genuine dispute as to any material fact.ʺ  Id. at 846 n.5.   

       In  my  view,  the  district  court  erred  in  granting  summary  judgment 

dismissing  Chenʹs  Title  VII  retaliation  claims  for  three  reasons:  1)  the  district 

court  engaged  in  improper  fact‐finding;  2)  there  are  genuine  issues  of  material 

fact to be resolved by a jury; and 3) there is sufficient evidence in the record to 

permit a reasonable jury to find retaliation. 

                                                A 

       First,  the  district  court  erred  by  drawing  factual  conclusions  at  the 

summary  judgment  stage  rather  than  simply  determining  whether  genuine 

issues of material fact existed for trial.   

       The district court found that Chen failed to handle the incident involving 

the  Student  according  to  Lesenʹs  instructions,  but  the  record  contained 

conflicting evidence in this respect.  Chen contends that Lesen instructed her to 

confront  the  Student  and  set  up  boundaries  even  though  he  was  not  then 

enrolled in her class, and that Lesen suggested that Chen do so immediately, that 

is,  before  the  end  of  the  semester.    In  contrast,  Lesen  denies  that  she  suggested 

that  Chen  should  interact  with  the  Student  before  the  end  of  the  semester  and 



                                                44	
	
contends specifically that she told Chen ʺnot to deal with these behaviors before 

they  actually  occurred.ʺ    Ya‐Chen  Chen  v.  City  Univ.  of  New  York,  No.  11  Civ. 

0320(RA),  2014  WL  1285595,  at  *2  (S.D.N.Y.  Mar.  31,  2014)  (internal  quotation 

marks  omitted).    Rather  than  viewing  the  record  in  the  light  most  favorable  to 

Chen,  see  Fabrikant  v.  French,  691  F.3d  193,  205  (2d  Cir.  2012),  the  district  court 

stated that it ʺshares Defendantsʹ viewʺ that Chenʹs handling of the incident was 

ʺdisturbingʺ  and  ʺinappropriate,ʺ  Chen,  2014  WL  1285595,  at  *8.    Indeed,  the 

district  court  resolved  the  factual  dispute  in  favor  of  defendants,  finding,  for 

example, that ʺthere is no evidence that Lesen instructed Chen to . . . speak to the 

Student immediately,ʺ id., when there was such evidence: Chenʹs recollection of 

the meeting and Lesenʹs e‐mail following the meeting, which can be reasonably 

construed as contemplating immediate action, see id. at *2. 

       As  the  majority  observes,  the  district  court  also  found  that  ʺ[d]efendantsʹ 

actions, contrary to constituting evidence of retaliation for Chenʹs complaints, are 

entirely consistent  as  a  progressive  response  to  Chenʹs  ʹdisturbing  incidentʹ  with 

the Student.ʺ  Id. at *11 (emphasis added); see Maj. Op. at 20‐21.  By finding these 

actions  ʺentirely  consistentʺ  with  the  notion  of  progressive  discipline,  and  by 

finding that non‐retaliatory reasons existed for defendantsʹ decisions, the district 



                                               45	
	
court  made  a  factual  finding  that  should  have  been  reserved  for  the  jury.    Of 

course, while the actions might have been ʺentirely consistentʺ with the concept 

of progressive discipline, they also could have been found by a reasonable jury to 

be retaliatory.  

                                              B 

       Second, genuine issues of fact remain that should be resolved by a jury.   

       First,  many  of  the  facts  relating  to  the  incident  involving  the  Student  are 

disputed.    As  discussed  above,  whether  Chen  handled  the  meeting  with  the 

Student in accordance with Lesenʹs instructions is a factual question for the jury.  

Similarly, factual questions remain as to whether there was a sexual undertone to 

the  incident  and  whether  Chen  described  it  as  a  sexual  incident.    Chen 

complained  that  the  Student  harassed  her  by  blocking  the  doorway,  spending 

long periods of time in her office hours, and would move closer and closer to her 

when  speaking  to  her.    Chen  used  words  like  ʺworried,  afraid,  strange,ʺ  when 

complaining  about  the  incident  and  noted  that  a  male  colleague  did  not 

experience the same interactions with the Student.  App. at 329.   

       Second, factual questions remain regarding defendantsʹ treatment of Chen 

after the incident.  Chenʹs complaint alleges that Lesen ʺraised the volume of her 



                                             46	
	
voice  and  discriminated  against  me  by  requesting  me  to  read  the  word,  ʹstop,ʹ 

after her at least six to eight times as if I were only a child.ʺ  App. at 211.  Chen 

alleged ‐‐ and a reasonable jury could find ‐‐ that this conduct was ʺracially and 

linguistically  discriminatoryʺ  and  made  her  feel  like  ʺa  foreign  fool  or  a 

kindergarten  child.ʺ    App.  at  213,  333.    Chen  also  complained  that  her  May  20, 

2009 meeting with Calichman and Murphy was inappropriate, and testified that 

the meeting highlighted ʺvery, very strong cultural differences.ʺ  App. at 525.   

       Third,  a  factual  question  exists  as  to  whether  the  reappointment  process 

was tainted.  Calichman was present and voted at the October 15, 2009 executive 

committee  meeting  to  reappoint  professors.    He  had  been  named  in  Chenʹs 

Affirmative  Action  complaint,  and  thus  there  is  a  question  as  to  whether  his 

involvement unduly influenced the decision. 

       These  and  other  disputed  factual  questions  are  all  relevant  to  a 

determination  of  whether  retaliation  was  a  cause  of  Chenʹs  adverse  treatment, 

and accordingly should be considered by a jury.  

 

 

 



                                            47	
	
                                            C 

      Third, there is evidence in the record from which a reasonable jury could 

find  retaliation,  including  the  temporal  proximity  of  events,  Chenʹs  mostly 

positive  evaluations,  concerns  about  the  reappointment  process,  the 

disproportionate  nature  of  Chenʹs  punishment,  and  defendantsʹ  shifting 

explanations for her dismissal. 

      First, the timeline of events supports the notion that defendants acted with 

a  retaliatory  motive.    The  incident  occurred  on  May  13,  2009.    Chen  met  with 

Calichman  and  Murphy  seven  days  later  to  discuss  the  incident.    A  mere 

eighteen days later, Calichman recommended that Chen be removed as Director 

of the Asian Studies Program, and she was replaced as Director.  On August 25, 

2009, Chen filed a complaint with CCNYʹs Affirmative Action Office.  Within two 

months  of  filing,  on  October  20,  2009,  defendants  voted  not  to  reappoint  Chen.  

On November 4, 2009, Chen filed a complaint with the New York State Division 

of  Human  Rights.    Within  a  couple  weeks,  on  November  19,  2009,  Chen  was 

notified that her position would be permanently terminated.   

      The  majority  contends  that  because  Lesen,  Calichman,  and  Murphy 

developed their ʺopinions about Chenʹs conductʺ before she filed her complaint 



                                            48	
	
with  the  Affirmative  Action  Office,  ʺ[n]o  reasonable  jury  could  conclude  that 

their views of the situation were motivated by retaliatory animus.ʺ  Maj. Op. at 

24‐27.    This  reading  of  the  facts,  however,  gives  undue  weight  to  defendantsʹ 

initial reactions to the incident, ignoring the escalation of both Chenʹs complaints 

and  defendantsʹ  actions  against  her.    While  defendants  removed  Chen  as 

Director  of  the  Asian  Studies  Program  before  she  filed  with  the  Affirmative 

Action Office, this occurred after she had already complained to Calichman and 

Murphy about the incident.  Further, the decision to not reappoint her came after 

the Affirmative Action Office filing.  Accordingly, the timeline of events supports 

an  inference  that  Chen  was  dismissed  for  complaining  about  the  incident  and 

then complaining of discrimination against her. 

       Second, Chenʹs demonstrated history of positive performance evaluations 

supports  an  inference  of  retaliation.    Chenʹs  June  2,  2008  evaluation  recognized 

her strengths and noted that her overall relations with others had improved.  The 

evaluation noted: ʺChen is an excellent teacherʺ; ʺ[s]he also received a colleague 

evaluation  of  ʹGoodʹ  and  ʹExcellentʹʺ;  and  ʺChen  is  a  committed  teacher  and 

scholar.ʺ    App.  at  185.    The  only  negative  comment  in  this  review  referenced 

ʺwhat  some  perceive  as  her  overaggressiveness  and  lack  of  tact.ʺ    Id.    Even  the 



                                             49	
	
review Chen received after the incident highlighted her achievements, including 

that  she  received  ʺtwo  colleague  evaluations  of  ʹVery  Goodʹ  and  ʹExcellent,ʹʺ 

secured a book contract, wrote several articles, and delivered several conference 

presentations.  Id. at 202.  It also observed that her ʺproductivity as a scholar is 

commendable,ʺ  and  she  provided  valuable  services  to  the  Asian  Studies 

Program.  Id.  Again, in her three years at CCNY, Chen was promoted to Interim 

Director  of  the  Asian  Studies  Program  and  was  twice  reappointed  to  a  tenure‐

track  professorship.    See  Stratton  v.  Depʹt  for  the  Aging  for  City  of  N.Y.,  132  F.3d 

869, 874, 879‐81 (2d Cir. 1997) (citing history of positive performance evaluations 

as supporting plaintiffʹs discrimination claims).  Chenʹs handling of the incident, 

even  assuming  she  mishandled  it,  must  be  viewed  in  the  context  of  her  overall 

record.  

       Third, Chen presented evidence that Calichman tainted the reappointment 

process, further supporting her retaliation claim.  Calichman was aware that he 

was  a  subject  of  Chenʹs  Affirmative  Action  complaint  and  actively  advocated 

against  Chen  and  ultimately  voted  against  her  reappointment.    Moreover,  the 

other  seven  professors  up  for  reappointment  that  year  were  reappointed 

unanimously.  Yet Chen did not receive a single favorable vote: two members of 



                                                50	
	
the  committee  abstained  and  three  voted  against  reappointment.    A  reasonable 

jury could infer an intent to punish. 

       Fourth,  the  disproportionate  nature  of  Chenʹs  punishment  supports  a 

finding  of  retaliation.    See  Nembhard  v.  Memʹl  Sloan‐Kettering  Cancer  Ctr.,  918  F. 

Supp.  784  (S.D.N.Y.  1996),  affʹd,  104  F.3d  353  (2d  Cir.  1996)  (holding  that  harsh 

punishment  coupled  with  positive  employment  record  supports  finding  of 

pretext).  Chen served as a tenure‐track assistant professor from 2007 until 2010 

and was reappointed twice during that time.  As recognized by Paaswell, Chen 

was  generally  well‐regarded,  her  ʺproductivity  as  a  scholar  ha[d]  been 

ʹcommendable,ʹʺ  and  she  provided  valuable  service  to  the  college,  including 

serving  on  the  Department  Curriculum  Committee,  managing  the  Department 

website,  offering  two  independent  studies  courses,  and  grading  Chinese 

language placement exams.  App. at 169.  Paaswell also acknowledged that Chen 

had been ʺpositively evaluatedʺ by her peers and students.  Id.  Murphy echoed 

Paaswellʹs  recognition  of  Chenʹs  positive  impact  and  even  testified  that  he  was 

surprised when Chen was removed as the Director of the Asian Studies Program.  

In  light  of  this  record,  a  reasonable  jury  could  surely  infer  a  retaliatory  motive 




                                              51	
	
from  the  failure  of  defendants  to  impose  a  punishment  less  severe  than 

termination. 

       Fifth,  defendantsʹ  shifting  explanations  for  Chenʹs  termination  support  a 

finding of retaliation.  See Zann Kwan, 737 F.3d at 849 (vacating grant of summary 

judgment  dismissing  retaliation  claims  where  defendants  provided  shifting 

explanation for employeeʹs termination).  Defendants now contend that they had 

legitimate reasons for dismissing Chen: ʺher longstanding inability to work in a 

collegial  manner  with  other  faculty  members,  and  her  inappropriate  conduct 

with  respect  to  [the  Student].ʺ    Appelleesʹ  Br.  at  17.    The  district  court  likewise 

relied  on  ʺample  evidence  that  Chenʹs  reappointment  had  been  called  into 

question  long  before  she  filedʺ  her  complaints.    Chen,  2014  WL  1285595,  at  *11.  

Yet, in his letter advising Chen of her dismissal, Paaswell made no reference to 

collegiality problems.  Instead, Paaswellʹs letter relied only on Chenʹs handling of 

the incident.  Moreover, the record contains evidence that while some colleagues 

had  complained  about  a  lack  of  collegiality  on  the  part  of  Chen,  she  was 

improving  in  this  respect  and,  even  after  the  incident,  she  received  ʺtwo 

colleague  evaluations  of  ʹVery  Goodʹ  and  ʹExcellent.ʹʺ    App.  at  202.    Hence, 

defendants have providing shifting explanations for Chenʹs dismissal. 



                                               52	
	
                                           * * * 

       In  any  employment  case,  a  plaintiff  must  take  ʺthe  bits  and  pieces  of 

available  evidenceʺ  to  create  a  ʺmosaicʺ  of  facts  supporting  her  claim  of 

discrimination  or  retaliation.    See  Gallagher v. Delaney, 139 F.3d  338,  342  (2d Cir. 

1998), abrogated in part on other grounds by Burlington Indus., Inc. v. Ellerth, 524 U.S. 

742 (1988).  A reasonable jury could agree with the district courtʹs assessment of 

the facts and find Chenʹs mosaic insufficient to paint a retaliation claim.  Taking 

all  the  pieces  of  evidence  Chen  has  presented  together,  however,  and  viewing 

them  in  the  light  most  favorable  to  her,  a  reasonably  jury  could  also  conclude 

that,  with  her  generally  positive  record,  she  would  not  have  been  fired  but‐for 

her complaints about the incident.  Accordingly, I would remand Chenʹs Title VII 

retaliation claims for resolution by a jury. 

                                             II 

       I  would  also  remand  the  case  for  the  district  court  to  properly  address 

Chenʹs NYCHRL claims.  While the district court stated that the standard under 

New  York  City  law  is  different  from  the  standard  under  Title  VII,  it  did  not 

engage in a separate and independent analysis.  I thus cannot conclude that the 

district  court  properly  applied  the  NYCHRL.    See  Velazco  v.  Columbus  Citizens 



                                            53	
	
Found.,  778  F.3d  409,  411  (2d  Cir.  2015)  (per  curiam)  (vacating  district  courtʹs 

grant of summary judgment dismissing plaintiffʹs NYCHRL claims for failing to 

explain ʺwith sufficient clarityʺ its reasons for dismissing the NYCHRL claims).   

       Claims  under  the  NYCHRL  must  be  analyzed  ʺmore  liberallyʺ  than  Title 

VII discrimination and retaliation claims.  See Loeffler v. Staten Island Univ. Hosp., 

582 F.3d 268, 278 (2d Cir. 2009); Bermudez v. City of New York, 783 F. Supp. 2d 560, 

592 (S.D.N.Y. 2011).  Following the amendments to the NYCHRL in 2005, ʺcourts 

must  analyze  NYCHRL  claims  separately  and  independently  from  any  federal 

and state law claimsʺ so ʺeven if the challenged conduct is not actionable under 

federal  and  state  law,  federal  courts  must  consider  separately  whether  it  is 

actionable  under  the  broader  New  York  City  standards.ʺ    Mihalik  v.  Credit 

Agricole  Cheuvreux  N.  Am.,  Inc.,  715  F.3d  102,  109  (2d  Cir.  2013).    Under  the 

NYCHRL, a plaintiff need only prove ʺby a preponderance of the evidence that 

she  has  been  treated  less  well  than  other  employees  because  of  her  gender  [or 

other  protected  characteristic].    At  the  summary  judgment  stage,  judgment 

should normally be denied to a defendant if there exist triable issues of fact as to 

whether such conduct occurred.ʺ  Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 

39 (1st Depʹt 2009). 



                                            54	
	
       The  district  court  here  dismissed  Chenʹs  NYCHRL  claims  without 

referencing  any  of  the  relevant  facts.    For  Chenʹs  discrimination  claims,  the 

district  court  held:  ʺFor  the  reasons  described  above  [referencing  the  Title  VII 

discussion],  Chen  has  failed  to  put  forth  sufficient  evidence to  create a  genuine 

issue  of  fact  that  discrimination  played  any  role  in  Defendantsʹ  actions.ʺ    Chen, 

2014  WL  1285595,  at  *10.    Similarly,  for  her  retaliation  claims,  the  district  court 

held:  ʺChenʹs  alleged  evidence  of  retaliation  is  insufficient  to  raise  an  issue  of 

fact.ʺ  Id. at *12.  The court failed to elaborate on these findings.   

       In  my  view,  a  reasonable  jury  could  find,  under  the  NYCHRLʹs  more 

lenient  standard,  that  Chen  suffered  both  discrimination  and  retaliation.  

Defendantsʹ  disagreement  with  Chen  about  the  nature  of  the  incident  and 

Lesenʹs  subsequent  instructions,  the  temporal  correlation  between  Chenʹs 

complaints  and  termination,  Chenʹs  pattern  of  positive  evaluations  until  the 

incident,  the  tainted  reappointment  process,  the  disproportionate  nature  of 

Chenʹs  punishment,  and  defendantsʹ  shifting  explanations  surrounding  her 

termination all support her NYCHRL claims, and I would remand for the district 

court to analyze these claims under the proper standard. 

                                             * * * 



                                              55	
	
      For  the  reasons  set  forth  above,  I  dissent  from  the  majorityʹs  disposition 

with  respect  to  Chenʹs  Title  VII  retaliation  claims  and  NYCHRL  claims,  and 

would instead vacate the judgment of the district court and remand the case for 

further adjudication.   




                                           56